Opinion issued May 19, 2022




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-21-00501-CV
                             ———————————
                     JEFFERY LANG WILSON, Appellant
                                          V.
                    JEANNIE MARIE COLEMAN, Appellee


                    On Appeal from the 257th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-71440


                           MEMORANDUM OPINION

      Appellant Jeffery Lang Wilson has filed a notice of appeal attempting to

appeal from the trial court’s June 21, 2021 order denying appellant’s motion for new

trial. We dismiss for lack of jurisdiction.
      After the trial court signed its final judgment on May 10, 2021, appellant filed

a motion for new trial on May 19, 2021. The trial court denied the motion for new

trial on June 21, 2021. Appellant filed his notice of appeal on September 13, 2021,

complaining of the trial court’s June 21, 2021 order denying his motion for new trial.

      First, an order denying a motion for new trial is not independently appealable.

See Digges v. Knowledge Alliance, Inc., 176 S.W.3d 463, 464 (Tex. App.—Houston

[1st Dist.] 2004, no pet.). Accordingly, the appealable judgment is the one signed

May 10, 2021.

      When, as here, appellant filed a timely motion for new trial, the deadline for

filing the notice of appeal is extended until 90 days after the date judgment was

signed. See TEX. R. APP. P. 26.1(a). Therefore, the notice of appeal was due to be

filed by August 9, 2021. Appellant did not file his notice of appeal until September

13, 2021. An appellant may file a motion for extension of time to file the notice of

appeal if the notice of appeal and a motion for extension is filed within 15 days of

the deadline for filing the notice of appeal. See TEX. R. APP. P. 26.3. But appellant

did not file either his notice of appeal or a motion for extension within 15 days of

the deadline. An untimely notice of appeal does not invoke our jurisdiction. See

Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233 (Tex. App.—Houston [1st Dist.]

2007, no pet.).




                                          2
      On December 14, 2021, this Court issued a notice to appellant that the Court

might dismiss the appeal for lack of jurisdiction unless appellant filed a response

establishing our jurisdiction. Appellant did not respond to this notice.

      Accordingly, we dismiss this appeal for lack of jurisdiction. See, e.g., Gantt

v. Gantt, 208 S.W.3d 27, 30 (Tex. App.—Houston [14th Dist.] 2006, pet. denied)

(untimely notice of appeal fails to invoke appellate court’s jurisdiction and requires

dismissal of appeal). Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Hightower.




                                          3